Smith, C. J.,
delivered the opinion of the court.
This cause comes on to bie heard on motion of the appellee to strike the stenographer’s notes from the record. The first ground of the motion is that the stenographer was not notified within thirty..days of adjournment of court that a copy of his notes was desired.
The judgment appealed from was rendered at a term of the court below which terminated upon the 3d day of May, 1919.* Prior to the adjournment of the court a motion for a new trial was filed by the appellant, and an order entered upon the agreement of counsel that this motion be “taken under advisement to be decided in vacation.” On the 3d day of June an order was made by the circuit judge, overruling the motion. Seven days thereafter counsel for the appellant notified the stenographer in writing that a copy of his notes was desired, and a copy of thi© notice, together with a statement of the manner of its service, was filed With the clerk of the court.
Section 2, chapter 113, Laws of 1910 (section 582, Hemingway’s Code), provides that:
“In all cases in which the evidence is noted by the official stenographer, any person desiring to appeal the case shall notify the stenographer in writing within *645thirty days of the adjournment of court of the fact that a copy of the notes is desired.”
At the time this statute was enacted the circuit court, or rather the judge thereof, was without power to render judgment in vacation, but chapter 158, Laws of 1912 (section 570, Hemingway’s Code), provides that:
“A judge of any circuit court may deliver opinions and render, make and sign judgments in vacation, as in term time, in cases taken under advisement by him at a term of the court; and by consent of the parties, or of their attorneys of record, he may try cases in vacation, as in term time, and make and enter judgments therein in vacation. All judgments and all orders which a judge of any such court may render or make in vacation, shall be signed by him and thereupon be entered and recorded on the minute book of the court in which the case or matter is 'pending, and shall have the same force and effect as if made, entered and recorded in term time, and appeals may be had and taken therefrom when so entered and recorded, and bills of exception may be taken and signed in such oases when so tried in vacation, as in other cases, in like manner as is provided by law when cases are tried in term time.”
Until a case is finally disposed of none of the parties thereto can determine whether or not an appeal is desired; consequently, the thirty days within which notice must be given the stenographer under the Laws of 1910 must be computed from the adjournment of the court at which the cause is finally disposed of, and when for the first time the parties thereto can determine whether or not an appeal is desired. Any doubt that might arise on this point has been cleared up1 by an act approved March 25, 1920, by which chapter 111, Laws, of 1910', has been amended so as to provide that. — “In the event notice is given the stenographer as aforesaid and the stenographer’s notes are filed pursuant to such notice, and no appeal is taken, then the party ordering said *646transcript shall pay for the same at the rate of ten cents per one hundred words.”
If the motion for a new trial herein had been continued until the next term of the court and then overruled, the notice to the stenographer must have been given within thirty days after the adjournment of that term. The judge of the court below passed on the motion for a new trial in vacation, as he had the right to do under chapter 158, Laws of 1912; consequently, the provision of that chapter that “bills of exception may be taken and signed in such cases when tried in vacation, as in other cases, in like majuier as is provided by law when cases are tried in term time” applies here. And since the transcript of the evidence made by an official stenographer is simply one of the methods for mailring up a bill of exceptions, it follows that when oases are finally disposed of in vacation the notice to the stenographer that a copy of his notes is desired can be filed within thirty days after the vacation judgment is rendered.
The other grounds of the motion to strike the stenographer’s notes from the record are that the transcript of the evidence has never been signed by the judge, nor been agreed on by the parties, nor become a part of the record by operation of law. Paragraph “d,” chapter 111, Laws of 1910 (section 585, Hemingway’s Code), provides that, where the notice required by the statute is given the stenographer, “no stenographer’s transcript of his notes shall be stricken from the record by the supreme court for any reason, unless it is shown that his notes are incorrect in some material particular, and then only in cases where such notes have never been signed by the trial judge nor been agreed on by the parties nor become a part of the record by operation of law.” It is alleged in the motion that ‘ ‘ said notes are incorrect in a material particular,” but what the defect in the notes consists of is not pointed out either in the motion or in the brief of counsel for the appellee, and this *647must ‘be done before the court can determine that the defect, if such in fact exists, is material. Ruffin v. Page, 109 Miss. 12, 67 So. 648.

Overruled.